Exhibit 99.1 (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS Years ended March 31, 2011, 2010 and 2009 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements have been prepared by management and are in accordance with Canadian generally accepted accounting principles and reconciled to accounting principles generally accepted in the United States as set out in Note 16, and contain estimates based on management’s judgment. Other information contained in this document has also been prepared by management and is consistent with the data contained in the consolidated financial statements. A system of internal control is maintained by management to provide reasonable assurance that assets are safeguarded and financial information is accurate and reliable. The Board of Directors approves the financial statements and ensures that management discharges its financial responsibilities. The Board’s review is accomplished principally through the audit committee, which is composed of non-executive directors. The audit committee meets periodically with management and the auditors to review financial reporting and control matters. The Company’s independent auditors, BDO Canada LLP, are appointed by the shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada and in accordance with the standards of the Public Company Accounting Oversight Board (United States). MANAGEMENT’S REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.The Company’s management has employed a framework consistent with Exchange Act Rule 13a-15(c), to evaluate the Company’s internal control over financial reporting as described below. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes in accordance with generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the effectiveness of our internal control over financial reporting as of March 31, 2011 using criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of March 31, 2011. BDO Canada LLP, our auditors, have audited the effectiveness of our internal control over financial reporting as of March 31, 2011, as stated in their report which appears herein. “Maurice Tagami” Maurice Tagami P.Eng. President and Chief Executive Officer “Greg McCunn” Greg McCunn Chief Financial Officer Vancouver, Canada June 23, 2011 Tel: 604688 5421 Fax: 604688 5132 www.bdo.ca BDO Canada LLP 600 Cathedral Place 925 West Georgia Street Vancouver BCV6C 3L2Canada INDEPENDENT AUDITOR’S REPORT To the Shareholders of Keegan Resources Inc. (“the Company”) We have completed integrated audits of Keegan Resources Inc.’s March 31, 2011, 2010 and 2009 consolidated financial statements and an audit of the effectiveness of the Company’s internal control over financial reporting as at March 31, 2011. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Keegan Resources Inc., which comprise the consolidated balance sheets as at March 31, 2011 and March 31, 2010, and the consolidated statements of operations and deficit and cash flows for each of the three years in the period ended March 31, 2011, and the related notes including a summary of significant accounting policies. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for effective internal control over financial reporting to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. BDO Canada LLP, a Canadian limited liability partnership,is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. Change in Accounting Policy As discussed in Note2 (k) to the consolidated financial statements, effective April 1, 2010, the Company changed its accounting policy for short-term investments whereby all such investments are determined to be cash equivalents regardless of their original maturity dates if they are redeemable on demand without risk of loss of value. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Keegan Resources Inc. as at March 31, 2011 and March 31, 2010 and the results of its operations and cash flows for each of the three years in the period ended March 31, 2011 in accordance with Canadian generally accepted accounting principles. Report on internal control over financial reporting We have also audited Keegan Resources Inc.’s internal control over financial reporting as at March 31, 2011, based on criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Management’s responsibility for internal control over financial reporting The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management’s Report on Internal Controls over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the Company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Keegan Resources Inc. maintained, in all material respects, effective internal control over financial reporting as at March 31, 2011 based on criteria established in Internal Control — Integrated Framework issued by COSO. (signed) “BDO CANADA LLP“ Chartered Accountants Vancouver, Canada June 23, 2011 KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets As at March 31, 2011 and 2010 Expressed in Canadian Dollars Assets Current assets: Cash and cash equivalents $ $ Receivables Prepaid expenses and deposits Furniture, equipment and leasehold improvements (note 3) Resource properties and deferred exploration costs (note 4) $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 7) $ $ Non-current liabilities: Asset retirement obligations (note 5) Shareholders’ Equity Share capital (note 6) Contributed surplus (note 6(e)) Deficit accumulated ) ) $ $ Commitments (note 9) Contingencies (note 10) Subsequent event (note 14) Approved by the Board of Directors: “Shawn Wallace” “Marcel de Groot” Director Director SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit Years ended March 31, 2011, 2010 and 2009 Expressed in Canadian Dollars Administration expenses: Amortization $ $ $ Bank charges and interest Consulting fees, directors’ fees and wages and benefits (note 7) Donation expense - Office, rent and administration Professional fees (note 7) Regulatory, transfer agent and shareholder information Stock-based compensation (note 6(c)) Travel, promotion and investor relations Other expenses (income): Interest and other income (490,851 ) (114,994 ) Foreign exchange loss Gain on sale of marketable securities (215,666 ) - - Mineral property evaluation costs - - Write-off of equipment - Write-off of interest in resources properties (note 4(c)) - - Loss and comprehensive loss for the year Deficit accumulated, beginning of year Deficit accumulated, end of year $ $ $ Weighted average number of shares outstanding Loss per share - basic and diluted $ $ $ SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows Years ended March 31, 2011, 2010 and 2009 Expressed in Canadian Dollars restated (note 2k) restated (note 2k) Cash provided by (used in): Operating activities: Net loss for the period $ ) $ ) $ ) Items not involving cash: Amortization Gain on sale of marketable securities (215,666 ) - - Stock-based compensation Stock-based donation - - Unrealized foreign exchange loss Write-off of equipment - Write-off of interest in resource properties - - Changes in non-cash working capital: Accounts payable and accrued liabilities (6,793 ) Prepaid expenses and deposits (168,798 ) (33,905 ) Receivables (122,211 ) (73,628 ) (3,869,688 ) (4,321,460 ) (3,070,907 ) Investing activities: Acquisition of interest in resource properties (639,220 ) - (237,161 ) Purchase of marketable securities (145,921 ) - - Proceeds from sale of marketable securities - - Purchase of buildings, furniture, equipment and leasehold improvements (320,843 ) (214,751 ) (119,631 ) Deferred exploration costs (21,238,903 ) (9,319,015 ) (10,901,528 ) (21,983,300 ) (9,533,766 ) (11,258,320 ) Financing activities: Common shares issued for cash, net of share issuance costs Impact of foreign exchange on cash and cash equivalents (991,825 ) (302,940 ) (136,201 ) Increase (Decrease) in cash and cash equivalents (12,239,935 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $
